UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6962


MAECHEL SHAWN PATTERSON,

                     Petitioner - Appellant,

              v.

ENNIS OATES, Superintendent,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:12-hc-02063-D)


Submitted: September 14, 2018                                 Decided: October 16, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Maechel Shawn Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maechel Shawn Patterson, a state prisoner, seeks this court’s review of his Fed. R.

Civ. P. 59(e) motion to alter or amend the district court’s October 3, 2012, judgment in

his 28 U.S.C. § 2254 (2012) proceeding. The district court has not yet issued an order

ruling on Patterson’s Rule 59(e) motion. Thus, there is no appealable order related to that

motion for us to review. * Accordingly, we deny leave to proceed in forma pauperis, deny

Patterson’s motion to amend the district court’s judgment, and dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




       *
        Patterson’s informal brief also cannot be construed as the functional equivalent
of a notice of appeal from the October 2012 judgment, as it was not filed within the
appeal period applicable to that judgment. See Fed. R. Civ. P. 4(a)(1)(A); Smith v. Barry,
502 U.S. 244, 248-49 (1992); see also Fed. R. App. P. 4(c) (prison mailbox rule);
Houston v. Lack, 487 U.S. 266, 276 (1988) (same).


                                            2